Name: Commission Regulation (EEC) No 1357/84 of 16 May 1984 fixing additional amounts for eggs in shell
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 131 /26 Official Journal of the European Communities 17. 5 . 84 COMMISSION REGULATION (EEC) No 1357/84 of 16 May 1984 fixing additional amounts for eggs in shell imports of poultry eggs in shell originating in and coming from Poland, South Africa , Australia, Romania or Bulgaria are not increased by an additional amount, in so far as concerns products imported in accordance with Article 4 (a ) of Regulation No 1 63 /67/EEC ; Whereas the regular review of the information serving as a basis for the determination of average offer prices for the products listed in Article 1 ( 1 ) (a) of Regulation (EEC) No 2771 /75 indicates that additional amounts corresponding to the figures shown in the Annex hereto should be fixed for the imports specified in that Annex ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common orga ­ nization of the market in eggs ('), as last amended by Regulation (EEC) No 3643 / 81 (2), and in particular Article 8 (4) thereof , Whereas if, for a given product, the free-at-frontier offer price (hereinafter called the 'offer price') falls below the sluice-gate price , the levy applicable to that product must be increased by an additional amount equal to the difference between the sluice-gate price and the offer price determined in accordance with Article 1 of Commission Regulation No 1 63 /67/EEC of 26 June 1967 on fixing the additional amount for imports of poultry-farming products from third coun ­ tries ('), as last amended by Regulation (EEC) No 1527/73 (4); Whereas the offer price must be determined for all imports from all third countries ; whereas , however, if exports from one or more third countries are effected at abnormally low prices , lower than prices ruling for other third countries , a second offer price must be determined for exports from these other countries ; Whereas, pursuant to Regulation No 54/65/EEC ('), No 183 /66/EEC (h), No 765/67/EEC Q, (EEC) No 59/70 ( s ) and (EEC) No 2164/72 (9), the levies on HAS ADOPTED THIS REGULATION : Artide 1 The additional amounts provided for in Article 8 of Regulation (EEC) No 2771 /75 shall be as set out in the Annex hereto for the products listed in Article 1 ( 1 ) of that Regulation which appear in the said Annex . Article 2 This Regulation shall enter into force on 17 May 1984 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 May 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 282, 1 . 11 . 1975 , p. 49 . ( 2 ) O ) No L 364, 19 . 12 . 1981 , p. 1 . (') O) No 129 , 28 . 6 . 1967 , p. 2577/67 . ( 4 ) OJ No L 154, 9 . 6 . 1973 , p. 1 . O OJ No 59 , 8 . 4 . 1965 , p. 848 / 65 . ( 6 ) OJ No 211 . 19 . 11 . 1966 , p. 3602/ 66 . 0 OJ No 260 , 27 . 10 . 1967 , p. 24 . (") O'j No L 11 , 16 . 1 . 1970 , p. 1 . O OJ No L 232 , 12 . 10 . 1972 , p. 3 . 17 . 5 . 84 Official Journal of the European Communities No L 131 /27 ANNEX Additional amounts applicable to certain products listed in Article 1 ( 1 ) (a) of Regulation (EEC) No 2771 /75 CCT heading No Description Additionalamount Imports affected ECU/ 100 kg 04.05 Birds ' eggs and egg yolks , fresh , dried or otherwise preserved, sweetened or not : A. Eggs in shell , fresh or preserved : I. Poultry eggs : b) Other 25,00 Origin : Hungary, Yugoslavia or Israel